Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 2012/0258316 A1) in view of Goodson et al. (US 2010/0308517 A1).
Regarding Claims 1 and 9-10, Lucas discloses a coating composition for a spring (para 0069), wherein the coating may be one layer of primer comprising an epoxy resin, a phenolic curing agent, and up to 20% zinc (paras 0010-0015; para 0070, lines 12-13; Claim 1). Lucas does not disclose the coating composition comprising softener, so it would have been obvious to produce the coated spring wherein the coating comprises no softener.
Lucas does not limit the thickness of the primer coating on the spring.
Goodson discloses a spring (abstract) with a coating layer that includes epoxy and the coating has a thickness of 1-1000 microns in order to provide coating with desired ductility (0020).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Lucas to incorporate the teachings of Goodson to coat the spring with the primer to a thickness of 1-1000 microns. Doing so would provide desired ductility.
Regarding Claim 2, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas further discloses the coating is a powder coating (para 0009) and is cured (para 0072-0073). 
Regarding Claim 11, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas further discloses the epoxy may be chosen from those having EEW within the claimed range, such as between 475 to 550, 450 to 560, or 730 to 1400 (paras 0034-0036).
Regarding Claim 12, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas further discloses the phenolic curing agent has a HEW of about 200 to about 500 (para 0033).
Regarding Claims 13-16, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas in view of Goodman does not require the composition to comprise a fibrous filler, thermally expandable resin particles, foaming agent, or anti-corrosion pigment. It would have been obvious to produce the coated spring wherein the coating comprises .
Claims 1-2, 9-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2015/063024 A1).
Regarding Claims 1 and 9-10, Park discloses a single layer powder coating system (pg 3, lines 12-15) applied to automotive springs (pg 19, lines 5-6) comprising an epoxy resin (pg 3, lines 28-30), a phenolic curing agent (pg 15, lines 25-26), and 1-65% zinc (pg 18, lines 29-31). The coating may have a thickness of from about 80 to about 1000 microns thick (pg 20, lines 10-12). Park does not disclose the coating comprises a softener, so it would have been obvious to produce the coating spring wherein the coating comprises no softener. 
Regarding Claim 2, Park discloses all the limitations of the present invention according to Claim 1 above. Park further discloses the powder coating system is cured (pg 20, lines 15-18).
Regarding Claim 11, 
Regarding Claim 12, Park discloses all the limitations of the present invention according to Claim 1 above. Park further discloses the phenolic curing agent has an HEW of from 180 to 800 (pg 16, lines 20-21).
Regarding Claims 14-16, Park discloses all the limitations of the present invention according to Claim 1 above. Park does not disclose the coating comprising thermally expandable resin particles and the use of foaming agent and/or anti-corrosion pigment are optional and not required (pg 12, lines 1-2; pg 13, lines 20-22). It would have been obvious to produce the coated spring wherein the coating comprises no thermally expandable resin particles, foaming agent, or anti-corrosion pigment.
Response to Arguments
In light of applicant’s amendments, the 35 USC rejections of record over Breidenstein are withdrawn. New grounds of rejection are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787
    
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787